This suit was tried in the Circuit Court of Worth County, Missouri, based upon a forfeited bail bond for the sum of $1000, given for the appearance of the defendants to answer a criminal charge. The exact nature of the charge does not clearly appear, but that is entirely immaterial in so far as this case is concerned. The defendants failed to appear, hence this suit was brought, and the trial resulted in favor of the State in the sum of $1000 and costs. After moving unsuccessfully for a new trial, the defendants duly appealed the cause to this court and it was assigned to Division One. In due time the case reached Court in Banc, and counsel for defendants filed a motion asking to have the cause moved to Division Two, because it is a criminal case, or to the Kansas City Court of Appeals because it is a civil case and involves no constitutional question, nor an amount to give the Supreme Court jurisdiction of the suit.
This motion is based upon the majority opinion in the case of State of Missouri v. Wilson, 265 Mo. l.c. 23. In that opinion we held by a divided court that the case was essentially a criminal case because the bond was given in a criminal case and therefore the proceedings in scire facias were also criminal in character; but three of the judges, GRAVES, BROWN and BOND, JJ., took the opposite view and held that it was a civil action, because the bond was the result of a contract and in no sense involved a crime.
I concurred in the majority opinion, but since that opinion was handed down, I have changed my mind, and now believe that the suit is a civil action, and that neither one of the divisions of the Supreme Court has jurisdiction of the cause, for the reason that no crime is involved, *Page 3 
no constitutional question is presented for determination, nor is the amount involved sufficient to give this court jurisdiction. I therefore think the majority opinion in the case of State v. Wilson, supra, should be overruled and that the minority opinion therein should be adopted as declaring the law of this State.
We therefore overrule the majority opinion in the case of State v. Wilson, supra, and all other opinions of this court holding as it does are also overruled and should no longer be followed.
Therefore this case being simply a civil action, and presenting no constitutional question and involving only $1000, it should be transferred to the Kansas City Court of Appeals, which is accordingly done. Graves, C.J., David E. Blair, James T. Blair,
and Ragland, JJ., concur; White and Walker, JJ., absent.